Opinion filed November 13, 2009 











 








 




Opinion filed November 13,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00141-CR
                                                    __________
 
                                       NARCISO PEDRO, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 259th District Court
 
                                                           Jones
County, Texas
 
                                                     Trial
Court Cause No. 9917
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss his appeal.  The motion is signed
by both appellant and his counsel.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
November 13,
2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.